Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 1 of 35 PageID #:597




               EXHIBIT 1
  Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 2 of 35 PageID #:598




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LAMONT DAVIS, NAKEA BLOUNT, and)
SHAMIKKAH SLAUGHTER, on behalf )
of themselves and all other persons
                               )                       Case No. 1:19-cv-00680
similarly situated, known and unknown,
                               )
                               )                       Judge Valderrama
              Plaintiffs,      )
                               )
     v.                        )
                               )
HEARTLAND EMPLOYMENT SERVICES, )
LLC,                           )
                               )
              Defendant.       )

                      CLASS ACTION SETTLEMENT AGREEMENT

       This Class Action Settlement Agreement (“Settlement” or “Settlement Agreement”) is

made by Plaintiffs Lamont Davis, Nakea Blount, and Shamikkah Slaughter (“Plaintiffs” or

“Settlement Class Representatives”), individually and on behalf of the Settlement Class Members

they seek to represent (“Settlement Class” or “Settlement Class Members,” as defined below), and

Heartland Employment Services, LLC (“Heartland”) (Plaintiffs and Heartland are collectively

referred to as the “Parties”), in the above-captioned action (“Action”).

                              I.      PROCEDURAL HISTORY

       On December 18, 2018, then-plaintiff Brenda Mason filed a Class Action Complaint in the

Circuit Court of Cook County, Chancery Division, alleging that Heartland violated the Illinois

Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., by requiring her and other

employees to use a biometric timekeeping system as part of their jobs. In particular, then-plaintiff

Mason alleged that Heartland violated BIPA in three ways: (1) collecting biometric fingerprint

identifiers and information from her and other employees without following BIPA’s informed

written consent procedures; (2) possessing biometric identifiers and information without a publicly
  Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 3 of 35 PageID #:599




available data retention schedule and destruction policy; and (3) disclosing biometric identifiers

and information from her and other employees to Heartland’s timekeeping vendor without consent.

         On February 1, 2019, Heartland timely removed the lawsuit to the United States District

Court for the Northern District of Illinois. On March 21, 2019, then-plaintiff Mason filed a First

Amended Class Action Complaint to add a second proposed class representative, Lamont Davis.

On June 17, 2019, Heartland filed its Answer and Defenses to the First Amended Complaint. It

denied violating BIPA and asserted eleven affirmative defenses, including that then-plaintiff

Mason was subject to an agreement that required individual arbitration of her claims.

         The Parties agreed to participate in early settlement discussions and scheduled a private

mediation with experienced BIPA mediator and retired federal Magistrate Judge Morton Denlow.

In advance of mediation, the Parties served and responded to written discovery requests, including

producing responsive documents. Also in advance of mediation, the Parties exchanged mediation

statements with the relevant legal and factual arguments for their respective positions in the case.

On December 5, 2019, the Parties participated in a day-long mediation with Judge Denlow but

were unable to reach a settlement.

         On February 14, 2020, the Parties filed a Joint Motion to Dismiss Plaintiff Brenda Mason

because she was subject to an individual arbitration agreement.

         On July 13, 2020, after obtaining leave over Heartland’s partial objection, Plaintiff Davis

filed a Second Amended Class Action to add two additional proposed class representatives, Nakea

Blount and Shamikkah Slaughter, and to assert a claim under Section 15(a) of BIPA for

Heartland’s alleged failure to timely destroy biometric data for Plaintiffs and other employees after

they separated employment.




                                                  2
15132937v.1
  Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 4 of 35 PageID #:600




         The Parties engaged in additional written discovery and document production, including

issuing subpoenas to third-parties involved in manufacturing or providing the timekeeping

technology at issue. The Parties followed up on alleged deficiencies in each side’s discovery

responses. Heartland took depositions from the three Plaintiffs. Plaintiffs took Rule 30(b)(6)

depositions from two Heartland witnesses.

         The Parties agreed to engage in direct settlement negotiations between counsel. After

exchanging numerous offers and counteroffers over a two-month period, the Parties reached a

settlement in principle on February 3, 2021. That settlement is now memorialized in this

Settlement Agreement.

                          II.     HEARTLAND DENIES LIABILITY

         Heartland denies liability for the claims asserted in this Action. Heartland maintains,

among other things, that: the collected data does not fall within BIPA; there never was any data

breach; and there never was any risk of a data breach. Neither the Settlement documents nor any

other item pertaining to the Settlement contemplated herein shall be offered in any other case or

proceeding for any purpose, including as evidence of any admission by Heartland of any liability

with respect to any claim for damages or other relief, or of any admission by Plaintiffs that they

would not have prevailed on liability on any of their claims. Any stipulation or admission by

Heartland or Plaintiffs contained in any document pertaining to the Settlement is made for

settlement purposes only. In the event this Settlement is not finally approved, nothing contained

herein shall be construed as a waiver by Heartland of its contention that class certification is not

appropriate or is contrary to law in this Action or any other case or proceeding, or by Plaintiffs of

their contention that class certification is appropriate in this case or any other case or proceeding.




                                                  3
15132937v.1
  Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 5 of 35 PageID #:601




                  III.    CERTIFICATION OF THE SETTLEMENT CLASS

         Settlement Class Counsel shall request that the Court enter a certification order and certify

for settlement purposes only the Settlement Class, defined as:

         All hourly employees of Defendant who enrolled in or used a finger-scan
         timekeeping system while working for Defendant in Illinois between December 18,
         2013 and April 23, 2019, excluding those persons subject to individual arbitration
         agreements who did not opt-out of those arbitration agreements (“the Settlement
         Class” or “Settlement Class Members”).

Defendant estimates there are 10,836 Settlement Class Members.

                                 IV.     SETTLEMENT TERMS

         1.     Final Approval; Waiver of Appeal; Settlement Date

         The term “Final Approval” means the date on which the Court enters an order granting

final approval of the Settlement. Plaintiffs, individually, and Heartland waive their right to appeal

entry of Final Approval, except that Werman Salas P.C. and The Fish Law Firm, P.C. (“Settlement

Class Counsel”) retain the right to appeal the award of attorney fees and costs if the Court awards

less than requested in accordance with this Settlement Agreement.

         If the Court grants Settlement Class Counsel’s requested fees and costs and there are no

objections from any Settlement Class Members, the “Effective Date” is the date of Final Approval.

If any Settlement Class Member objects to the Settlement or if the Court awards less than Class

Counsel’s requested fees and costs, the “Effective Date” means the first date on which the Final

Approval Order is no longer appealable, or if an appeal is filed, the date on which such appeal is

resolved in favor of Settlement approval and no further action is required by the Court.

         2.     Gross Fund; Net Fund; and Allocation to Settlement Class Participants

         The term “Gross Fund” means the $5,418,000.00 that Heartland will pay to settle the claims

of Settlement Class Members in the Action. The Gross Fund is the maximum amount that

Heartland shall be obligated to pay under this Settlement, unless the number of the Settlement
                                                  4
15132937v.1
  Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 6 of 35 PageID #:602




Class Members increases by more than 2% over the current estimate of 10,836, in which case the

Gross Fund shall be increased on a pro rata basis (i.e., $500 per person added over the current

estimate of 10,836). No amount of the Gross Fund shall revert back to Heartland.

         The term “Net Fund” is the Gross Fund minus the following deductions, which are subject

to Court approval: Settlement Class Counsel’s attorney fees and costs; the Settlement

Administrator’s costs; and the Settlement Class Representatives’ Service Awards.

         The Net Fund shall be distributed pro rata to Settlement Class Members who timely return

valid claim forms (“Settlement Class Participants”). Any Settlement Class Member who does not

timely return a claim form shall not be entitled to a payment. Because of this method of allocation

to Settlement Class Participants, there will be no unclaimed funds in the Settlement.

         3.     Release of Claims

                a. Definitions

         The term “Released Parties” means Heartland and its current and former owners, affiliates,

parents, subsidiaries, divisions, officers, directors, shareholders, agents, employees, attorneys,

insurers, benefit plans, predecessors, and successors. Kronos Incorporated is excluded from this

release.

                b. Release for Settlement Class Members

         Subject to final approval by the Court of the Settlement, Settlement Class Members who

do not timely and validly exclude themselves from the Settlement will release the Released Parties

from all claims reasonably arising out of allegations in the Second Amended Class Action

Complaint in this lawsuit, including allegations that Heartland improperly collected, stored,

disclosed, or used Illinois employees’ biometric identifiers and information obtained from its time

clocks, including but not limited to claims arising under the Biometric Information Privacy Act,


                                                 5
15132937v.1
    Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 7 of 35 PageID #:603




and all other related federal, state, and local laws, including the common law, as well as related

claims for liquidated damages, penalties, attorneys’ fees and costs, expenses, and interest.

                c. General Release for Settlement Class Representatives

         In exchange for their Service Awards, the Settlement Class Representatives release the

Released Parties from any and all claims they could have asserted against the Released Parties

from the beginning of time through the date of Final Approval.

         Specifically, the Settlement Class Representatives knowingly and voluntarily release and

forever discharge, to the full extent permitted by law, Heartland, its parent corporations, affiliates,

subsidiaries, divisions, predecessors, successors and assigns, joint employers, and the current and

former employees, officers, directors, owners, insurers, and agents thereof, (all collectively

referred to throughout this Release Provision as “the Released Parties”) of and from any and all

claims, known and unknown, asserted and unasserted, the Settlement Class Representatives have

or may have against the Released Parties as of the date of execution of this Agreement, including,

but not limited to, any alleged violation of:


•    Sections 1981 through 1988 of Title 42 of the United States Code (as amended);
•    42 U.S.C. §2000a;
•    Title VII of the Civil Rights Act of 1964, as amended;
•    The Civil Rights Act of 1991;
•    The Age Discrimination in Employment Act; as amended;
•    The Family and Medical Leave Act of 1993, as amended;
•    The Immigration Reform and Control Act, as amended;
•    The Equal Pay Act, as amended;
•    The Americans with Disabilities Act, as amended;
•    The Employee Retirement Income Security Act;
•    The Genetic Information Nondiscrimination Act of 2008;
•    The Workers Adjustment and Retraining Notification Act, as amended;
•    The Occupational Safety and Health Act, as amended;
•    The Dodd-Frank Wall Street Reform and Consumer Protection Act;
•    The Sarbanes-Oxley Act of 2002;
•    The Illinois Human Rights Act of 1964 (as amended);

                                                  6
15132937v.1
    Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 8 of 35 PageID #:604




•    The Illinois Whistleblower Act;
•    Any and all Illinois laws relating to the payment of wages;
•    Any other federal, state or local civil or human rights law or any other local, state or federal
     law, regulation or ordinance;
•    Any public policy, contract, tort, or common law; and
•    Any claim for costs, fees, or other expenses including attorneys’ fees incurred in these
     matters.

The Parties acknowledge that this Agreement shall not apply to rights or claims that may arise

after the date of Final Approval. Additionally, nothing in this paragraph is intended to limit or

restrict any rights that cannot, by express and unequivocal terms of law, be limited, waived, or

extinguished. Moreover, nothing in this Agreement (including, but not limited, to the release of

claims) prevents the Settlement Class Representatives from filing a charge or complaint with or

from participating in an investigation or proceeding conducted by the EEOC, the National Labor

Relations Board, the Securities and Exchange Commission, the IDHR, or any other federal, state

or local agency charged with the enforcement of any laws, including providing documents or other

information. The Settlement Class Representatives are waiving their right to recover any individual

relief (including, back pay, front pay, reinstatement or other legal or equitable relief) in any charge,

complaint, or lawsuit or other proceeding brought by the Settlement Class Representatives or on

their behalf by any third party, except for any right they may have to receive a payment from a

government agency (and not Heartland) for information provided to the government agency.

         4.     Settlement Administration

         The Parties have selected Analytics Consulting LLC (“Settlement Administrator”) to issue

notice and administer this Settlement. The Settlement Administrator’s costs, capped at $75,000,

shall be paid from the Gross Fund. The Parties agree to cooperate in the Settlement administration

process and to make all reasonable efforts to control and minimize the costs and expenses incurred

in the administration of the Settlement.


                                                   7
15132937v.1
  Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 9 of 35 PageID #:605




         5.      Timeline of Settlement Events

         The Parties contemplate the following timeline for settlement events:

              a. Within twenty-eight (28) days after the Court grants preliminary approval of the

                 Settlement, Heartland will provide the Settlement Administrator and Settlement

                 Class Counsel with a “Class List” in Microsoft Excel spreadsheet format that shall

                 contain Settlement Class Members’ contact information, including names,

                 addresses, dates of employment, social security numbers, cell phone numbers (if

                 reasonably available), and personal email addresses (if reasonably available).

                 Heartland will provide a declaration from its employee with knowledge of how the

                 Settlement Class Members were identified and contact information was compiled.

              b. Within thirty-five (35) days after the Court grants preliminary approval of the

                 Settlement, or within thirty-five (35) days after Heartland receives the information

                 from the Settlement Administrator needed to transfer such funds to the Qualified

                 Settlement Fund, whichever is later, Heartland shall fund the $75,000 available for

                 notice and settlement administration to the Qualified Settlement Fund established

                 by the Settlement Administrator.

              c. Before the deadline to distribute class notice, the Settlement Administrator shall

                 establish   a    Settlement     website.    The     website     address    will    be

                 www.HeartlandFingerScanSettlement.com, or another website address agreed to

                 by the Parties. The Settlement website shall include a brief description of the claims

                 asserted in the Action, the Notice of Class Action Settlement (“Notice”) and Claim

                 Form, the Settlement Agreement, the Preliminary Approval Order, the Motion for

                 Attorney Fees, Costs, and Settlement Class Representatives’ Service Awards (once

                 available), the Motion for Final Approval (once available), and the Final Approval
                                                    8
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 10 of 35 PageID #:606




                 Order (once available). The Settlement website shall identify the contact

                 information for Settlement Class Counsel and describe how Settlement Class

                 Members may obtain more information about the Settlement and will include a

                 mechanism to complete and submit an electronic Claim Form.

              d. The Settlement Administrator will mail a Notice and Claim Form to everyone on

                 the Class List in accordance with Section IV.11(b)(1) of this Settlement Agreement

                 within twenty-one (21) days after receiving the Class List. The same day, the

                 Settlement Administrator shall send the notice communication described in Section

                 IV.11.(b)(3)-(4) to Settlement Class Members by email and text message (assuming

                 those forms of contact information exist for Settlement Class Members).

              e. Sixty (60) days after initial distribution of Notice, the Settlement Administrator

                 shall send a reminder email and text message notice communication described in

                 Section IV.11.(b)(3)-(4) to Settlement Class Members who have not returned a

                 Claim Form (assuming those forms of contact information exist for Settlement

                 Class Members).

              f. Settlement Class Counsel shall file a motion for attorney fees, litigation costs,

                 settlement administration costs, and the Settlement Class Representatives’ Service

                 Awards within sixty (60) days from the date of the mailing of the notice to

                 Settlement Class Members. Settlement Class Counsel shall provide this motion to

                 the Settlement Administrator to be posted on the Settlement website so that

                 Settlement Class Members may obtain a copy during the objection/exclusion period

                 as described in the notice.




                                                  9
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 11 of 35 PageID #:607




              g. All completed claim forms must be postmarked or returned to the Settlement

                 Administrator within ninety (90) days from the date of the initial distribution of the

                 notice to Settlement Class Members.

              h. Audit rights: Within fourteen (14) days of the claim filing deadline, the Settlement

                 Administrator shall provide counsel for the Parties with a report that contains the

                 information provided in the Claim Forms and its determination whether or not each

                 claim should be approved or denied. Original Claim Forms will also be made

                 available to counsel for the Parties upon request. Within fourteen (14) days of

                 having received the report of proposed approved and denied claims from the

                 Settlement Administrator, Settlement Class Counsel and Heartland’s counsel shall

                 meet and confer regarding any issues that either Settlement Class Counsel or

                 Heartland believes need to be raised with the Settlement Administrator regarding

                 the claims. Settlement Class Counsel and Heartland’s counsel agree to use their

                 best efforts to resolve any disputes. If necessary, the Parties may request that the

                 Settlement Administrator conduct reasonable follow up with particular Settlement

                 Class Participants in the event of questions regarding the information provided by

                 any Settlement Class Participant or take other reasonable steps as agreed to by the

                 Parties.

              i. All requests for exclusion from the Settlement must be postmarked or returned to

                 the Settlement Administrator within ninety (90) days from the date of the initial

                 distribution of the Notice to Settlement Class Members.

              j. All objections to the Settlement must be postmarked or returned to the Settlement

                 Administrator within ninety (90) days from the date of the initial distribution of the


                                                  10
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 12 of 35 PageID #:608




                 notice to Settlement Class Members. Within three days of receiving an objection,

                 the Settlement Administrator shall provide the objection, and any supporting

                 materials, to counsel for the Parties. Within one business day of receiving an

                 objection from the Settlement Administrator, Settlement Class Counsel shall file

                 the objection with the Court.

              k. Settlement Class Counsel will file a motion for final approval of this Settlement

                 within seven (7) days before the Final Approval Hearing or such other date as set

                 by the Court.

              l. No later than thirty-five (35) days after the Effective Date, Heartland will transfer

                 the remainder of the Gross Fund, less the amount already transferred for Settlement

                 Administration (pursuant to Section IV.4 above), to the Qualified Settlement Fund

                 account established by the Settlement Administrator.

              m. Within twenty-eight (28) days of the Effective Date, the Settlement Administrator

                 will mail or deliver the following payments: (1) Settlement award payments to

                 Settlement Class Participants; (2) the Settlement Class Representatives’ Service

                 Awards; and (3) Settlement Class Counsel’s award of attorney fees and litigation

                 costs (by wire transfer).

              n. The deadline for Settlement Class Participants to cash checks will be one hundred

                 and fifty (150) days from the date the checks are issued by the Settlement

                 Administrator.

              o. Within twenty-one (21) days after the deadline for Settlement Class Participants to

                 cash checks, the Settlement Administrator shall distribute funds from uncashed

                 checks in accordance with Section IV.9 of this Agreement and the Court’s order(s).


                                                  11
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 13 of 35 PageID #:609




         6.     Tax Treatment of Settlement Awards

         For income tax purposes, the Parties agree that, if required by law, Settlement Class

Participant settlement awards shall be allocated as non-wage income and shall not be subject to

required withholdings and deductions. The Settlement Class Representatives’ Service Awards

shall be allocated as non-wage income and shall not be subject to required withholdings and

deductions and shall be reported as non-wage income as required by law. If required by IRS

regulations, the Settlement Administrator shall issue to each Settlement Class Participant an IRS

Form 1099. Other than the reporting requirements herein, Settlement Class Participants shall be

solely responsible for the reporting and payment of their share of any federal, state and/or local

income or other taxes on payments received pursuant to this Settlement Agreement.

         7.     Settlement Class Counsel’s Attorney Fees and Costs

                a.     Settlement Class Counsel may request that the Court award them up to one-

third of the Gross Fund as attorney fees plus their litigation expenses.

                b.     The award of attorney fees and litigation expenses approved by the Court

shall be paid to Settlement Class Counsel from the Gross Fund.

                c.     In the event that the Court does not approve the award of attorney fees and

litigation expenses requested by Settlement Class Counsel, or the Court awards attorney fees and

litigation expenses in an amount less than that requested by Settlement Class Counsel, such

decision shall not affect the validity and enforceability of the Settlement and shall not be a basis

for rendering the entire Settlement null, void, or unenforceable.

                d.     Settlement Class Counsel may appeal the award of attorney fees and

litigation expenses should the sum awarded by the Court fall below the amount requested by

Settlement Class Counsel, provided that the request Settlement Class Counsel makes is consistent

with the Settlement Agreement. If Settlement Class Counsel elects not to appeal or if the appeals
                                                 12
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 14 of 35 PageID #:610




court affirms the decision, only the reduced amounts will be deemed to be Settlement Class

Counsel’s attorney fees and litigation expenses for purposes of this Settlement Agreement. Any

amounts for Settlement Class Counsel’s attorney fees and litigation expenses not awarded shall be

added to the Net Fund available for distribution to Settlement Class Participants as settlement

awards.

                e.     The payment of the award of attorney fees and litigation expenses to

Settlement Class Counsel shall constitute full satisfaction of the obligation to pay any amounts to

any person, attorney or law firm for attorney fees or litigation expenses in the Action incurred by

any attorney on behalf of the Settlement Class Representatives and the Settlement Class Members,

and shall relieve Heartland, the Released Parties, the Settlement Administrator, and Heartland’s

Counsel of any other claims or liability to any other attorney or law firm for any attorney fees,

expenses and/or costs to which any of them may claim to be entitled on behalf of the Settlement

Class Representatives and the Settlement Class Members.          In exchange for such payment,

Settlement Class Counsel will release and forever discharge any attorneys’ lien on the Gross Fund.

         8.     Service Awards

         Settlement Class Counsel will apply for “Service Awards” of up to $10,000 for each of the

Settlement Class Representatives, to be paid for their time and effort spent conferring with

Settlement Class Counsel, pursuing the Action in their own names, answering written discovery,

sitting for a deposition, recovering compensation on behalf of all Settlement Class Members, and

providing a general release of claims. Heartland agrees not to oppose such application, so long as

it is consistent with the provisions of this Settlement Agreement. Subject to Court approval, the

Service Awards shall be paid from the Gross Fund, in addition to the Settlement Class

Representatives’ settlement awards. Any amount of the Service Awards not awarded shall be

added to the Net Fund available for distribution to Settlement Class Participants.
                                                13
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 15 of 35 PageID #:611




         9.     All Uncashed Checks to Cy Pres

         Any checks that remain uncashed after one hundred and fifty (150) days from the date they

are issued by the Settlement Administrator shall be deemed void. The Parties agree that the

Settlement Administrator will distribute funds from each of these uncashed checks to the Here to

Help Fund, a Section 501(c)(3) charity. If administratively feasible, such funds will be used to

assist Heartland’s Illinois employees in need. Plaintiffs do not, and will not, challenge the above

described distribution of funds to the Here to Help Fund; however, should the Court find that the

Here to Help Fund is an inappropriate cy pres recipient, or that any cy pres distribution is

inappropriate, funds from checks not cashed in 150 days will be distributed to the Unclaimed

Property Division of the Illinois Treasurer’s Office and shall identify each individual Settlement

Class Participant who did not cash his or her check.

         10.    Responsibilities of the Parties

                a.     The Parties shall perform all duties as stated in this Settlement Agreement.

                b.     Heartland also may take any measures it reasonably concludes are necessary

         to comply with the Class Action Fairness Act.

         11.    Approval of Settlement; Notice; Settlement Implementation

         As part of this Settlement, the Parties agree to the following procedures for obtaining

preliminary Court approval of the Settlement, notifying Settlement Class Members, obtaining final

Court approval of the Settlement, and processing the settlement awards:

                a.     Preliminary Approval Hearing. The Settlement Class Representatives shall

file a motion for preliminary approval of the Settlement as soon as is reasonably possible. With

the motion for preliminary approval, the Settlement Class Representatives will submit this

Agreement and accompanying attachment(s).


                                                  14
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 16 of 35 PageID #:612




                b.     Notice to Settlement Class Members. Notice of the Settlement shall be

provided to Settlement Class Members, and Settlement Class Members shall submit any objections

to the Settlement, and/or requests for exclusion from the Class, using the following procedures:

                       (1)    Mailed Notice to Settlement Class Members. On the timetable

specified in Section IV.5 of this Settlement Agreement, the Settlement Administrator shall send a

copy of the Notice of Class Action Settlement and Claim Form, attached hereto as Attachment A,

to Settlement Class Members via First Class regular U.S. mail. The Notice and Claim Form will

be mailed using the most current mailing address information for Settlement Class Members,

which the Settlement Administrator shall obtain by running each Settlement Class Member’s name

and address through the National Change of Address (NCOA) database or comparable databases.

The front of the envelopes containing the Notice will be marked with words identifying the

contents as important documents authorized by the Court and time sensitive. The mailing shall

include a pre-paid envelope for Settlement Class Members to return the Claim Form. For

Settlement Class Members whose notices are returned as undeliverable without a forwarding

address, the Settlement Administrator shall promptly run a search in Accurint or similar database

search to locate an updated address and shall promptly mail the notice to the updated address. If

after this second mailing, the Notice is again returned as undelivered, the notice mailing process

shall end for that Settlement Class Member (except as provided in Section 11.b.(2), below)

                       (2)    Updated Contact Information

         Settlement Class Members should contact the Settlement Administrator to update their

mailing addresses. Settlement Class Counsel will forward any updated contact information it

receives from Settlement Class Members to the Settlement Administrator. The Settlement




                                               15
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 17 of 35 PageID #:613




Administrator will reissue the Notice to any Settlement Class Members who provide updated

contact information prior to the “Exclusion Deadline Date,” as defined in Section IV.12.

                        (3)    Text Notice

         On the timetable specified in Section IV.5 of this Settlement Agreement, and only for

Settlement Class Members for whom the Settlement Administrator is provided a cell phone

number, the Settlement Administrator shall send text message notice as described in this Section.

The text message notice shall state: “You may be entitled to payment in a class action settlement

for Illinois employees of Heartland Employment Services, LLC who worked at an HCR

ManorCare, Arden Courts, or Heartland Healthcare facility. To learn more, click here.” The link

will take Settlement Class Members to the Settlement website.

         Sixty days after sending the initial text notice, the Settlement Administrator shall send a

reminder text message to Settlement Class Members who have not yet returned a Claim Form.

This text message shall state: “You were sent notice of a lawsuit settlement for certain Illinois

employees of Heartland Employment Services, LLC who worked at an HCR ManorCare, Arden

Courts, or Heartland Healthcare facility. To request payment, you must complete a Claim Form

by [insert date 30 days from text distribution].” The link will take Settlement Class Members to

the portion of the Settlement website where they can complete and return an electronic Claim

Form.

                        (4)    Email Notice

         On the timetable specified in Section IV.5 of this Settlement Agreement, and for Settlement

Class Members for whom the Settlement Administrator is provided or obtains an email address,

the Settlement Administrator shall email notice as described in this Section. The subject of this




                                                 16
15132937v.1
    Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 18 of 35 PageID #:614




email shall state: “Legal Notice: Heartland Finger Scan Lawsuit Settlement.” The body of the

email shall state as follows:

         “Heartland Employment Services, LLC has settled a class action lawsuit that claims

Heartland violated Illinois law by collecting fingerprint scan data from Illinois employees through

a biometric timekeeping system without written notice and consent. The Settlement includes

Heartland’s employees worked at HCR ManorCare, Arden Courts, and Heartland Healthcare

facilities and who used Heartland’s finger scan timekeeping system between December 18, 2013

and April 23, 2019, excluding those persons subject to individual arbitration agreements who did

not opt-out. To review the Notice of Class Action Settlement and submit a Claim Form to receive

a settlement payment, please visit the settlement website: www.HeartlandFingerScan

Settlement.com.”1

         Sixty days after sending the initial email notice, the Settlement Administrator shall send a

reminder email to Settlement Class Members who have not yet returned a claim form. The subject

of this email shall state: “Reminder: Deadline to Submit Claim in Heartland Finger Scan Lawsuit

Settlement.” The body of the email shall state:

         “You previously received an email about the settlement of a class action lawsuit that claims

Heartland Employment Services, LLC violated Illinois law by allegedly collecting fingerprint scan

data from Illinois employees through a biometric timekeeping system without written notice and

consent. The deadline for you to return a Claim Form and request a settlement payment is [insert

date 30 days from email distribution]. You can return a Claim Form through the settlement website




1
         Or another website address agreed to by the Parties if this one is not available.
                                                      17
15132937v.1
    Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 19 of 35 PageID #:615




www.HeartlandFingerScanSettlement.com. If you do not fill out a Claim Form by the deadline,

you will not get money.”2

         12.    Procedure for Returning Claim Forms, Objecting, or Requesting Exclusion
                from Class Action Settlement

                a.         Procedure for Claim Forms. The Notice and Claim Form shall explain that

Settlement Class Members must return a Claim Form on or before 90 days from Notice distribution

to receive a settlement payment. Settlement Class Members may return a Claim Form in a pre-

paid return envelope or electronically through the case website. Settlement Class Counsel shall

include data in its final approval motion about the number of Claim Forms that were returned.

                b.         Procedure for Objecting. The Notice shall provide that Settlement Class

Members who wish to submit written objections to the Settlement must mail or email them to the

Settlement Administrator on or before 90 days from Notice distribution. To state a valid objection

to the Settlement, an objecting Settlement Class Member must sign the objection and provide: (i)

full name, current address, current telephone number, and the last four digits of his or her Social

Security Number; (ii) a statement of the position or objection the objector wishes to assert,

including the grounds for the position and objection; and (iii) copies of any other documents that

the objector wishes to submit in support of his/her/its position. No later than three (3) days after

receiving an objection, the Settlement Administrator shall furnish Settlement Class Counsel and

Heartland’s Counsel a copy of the objection. No later than one business day after receiving an

objection from the Settlement Administrator, Settlement Class Counsel shall file the objection with

the Court. Subject to approval of the Court, any objecting Settlement Class Member may appear

in person or by counsel at the final approval hearing held by the Court to show cause why the




2
         See Footnote 1.

                                                  18
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 20 of 35 PageID #:616




proposed Settlement should not be approved as fair, reasonable, and adequate, or to object to any

petitions for attorney fees, reimbursement of reasonable litigation costs and expenses, and service

awards.

               c.      Procedure for Requesting Exclusion. The Notice shall provide that

Settlement Class Members who wish to exclude themselves from the Class must submit a written

statement requesting exclusion from the Class by mail or email to the Settlement Administrator on

or before the 90 days from Notice distribution (“Exclusion Deadline Date”). Such written request

for exclusion must contain the Class Member’s full name, address, telephone number, and the last

four digits of his or her social security number, a statement that the Class Member wishes to be

excluded from the Settlement, and must be signed by the Class Member. The date of the postmark

on the return mailing envelope or the timestamp on the electronic submission shall be the exclusive

means used to determine whether a request for exclusion has been timely submitted. Any Class

Member who excludes himself or herself from the Settlement will not be entitled to any recovery

under the Settlement and will not be bound by the Settlement. If a Settlement Class Member

submits both an exclusion request and a Claim Form, the Settlement Administrator shall contact

the Class Member to determine whether the Class Member intended to request exclusion. If the

Settlement Administrator contacts the Class Member and is unable to communicate with him or

her, the Claim Form will govern and the exclusion request will be considered invalid. No later than

three (3) days after receiving a request for exclusion the Settlement Administrator shall furnish to

Settlement Class Counsel and Heartland’s Counsel a copy of that request for exclusion. Settlement

Class Counsel shall file the requests for exclusion with the motion for final approval of the

settlement.




                                                19
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 21 of 35 PageID #:617




         If ten percent (10%) or more of the Settlement Class Members submit valid requests for

exclusion from the Settlement, Heartland may elect to withdraw from and not be bound by the

terms of this Agreement.

         13.    Qualified Settlement Fund

         As required under this Agreement, Heartland shall transfer the required portions of the

Gross Fund to a Qualified Settlement Fund (“QSF”), to be held as a separate trust as described in

Treasury Regulation §1.468B-1, 26 C.F.R. §1.468B-1. Settlement Class Counsel and Heartland

jointly shall take such steps as shall be necessary to qualify the QSF under §468B of the Internal

Revenue Code, 26 U.S.C. §468B, and the regulations promulgated pursuant thereto, with

Settlement Class Counsel taking the lead in identifying any necessary steps. Heartland shall be

considered the “transferor” within the meaning of Treasury Regulation §1.468B-1(d)(1). The

Settlement Administrator shall be the “administrator” within the meaning of Treasury Regulation

§1.468B-2(k)(3). The Parties shall cooperate in securing an order of the Court to establish the

QSF in accordance with the terms hereof in conjunction with its preliminary approval of the

Settlement and Notice as described in the Agreement. The Court shall retain jurisdiction over the

administration of the QSF. Heartland shall supply to the Settlement Administrator and to the

Internal Revenue Service the statement described in Treasury Regulation §1.468B-3(e)(2) no later

than February 15th of the year following each calendar year in which Heartland makes a transfer

to the QSF. It is intended that the transfers to the QSF will satisfy the “all events test” and the

“economic performance” requirement of §461(h)(1) of the Internal Revenue Code, and Treasury

Regulation §1.461-1(a)(2). Accordingly, Heartland shall not include the income of the QSF in its

income. Rather, the QSF shall be taxed on its modified gross income, excluding the sums

transferred to it, and shall make payment of resulting taxes from its own funds. In computing the

QSF’s modified gross income, deductions shall be allowed for its administrative costs and other
                                            20
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 22 of 35 PageID #:618




deductible expenses incurred in connection with the operation of the QSF, including, without

limitation, state and local taxes and legal, accounting, and other fees relating to the operation of

the QSF.

         Upon establishment of the QSF, the Settlement Administrator shall apply for an employer

identification number for the QSF utilizing Internal Revenue Service Form SS-4 and in accordance

with Treasury Regulation §1.468B-2(k)(4).

         If requested by either Heartland or the Settlement Administrator, the Settlement

Administrator and Heartland shall fully cooperate in filing a relation-back election under Treasury

Regulation §1.468B-1(j)(2) to treat the QSF as coming into existence as a settlement fund as of

the earliest possible date.

         Following its deposits as described in this Agreement, Heartland shall have no

responsibility, financial obligation, or liability whatsoever with respect to the notifications to the

Settlement Class required hereunder, the processing of Claims and exclusion requests, the

allowance or disallowance of claims by Settlement Class Participants, payments to Settlement

Class Counsel, investment of QSF funds, payment of federal, state, and local income, employment,

unemployment, excise, and other taxes imposed on the QSF or its disbursements, or payment of

the administrative, legal, accounting, or other costs occasioned by the use or administration of the

QSF, since it is agreed that such deposits shall fully discharge Heartland’s obligations to

Settlement Class Participants and Settlement Class Counsel and for expenses of administration in

respect to the disposition of the Settlement funds hereunder. Rather, the Settlement Administrator

shall have sole authority and responsibility for the administration of such funds and income

thereon, disbursement to Settlement Class Participants and Settlement Class Counsel, and payment




                                                 21
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 23 of 35 PageID #:619




of taxes and administrative costs in accordance with the provisions hereof, subject only to the

rights of Heartland or Settlement Class Counsel to seek redress for any breach of the terms hereof.

         The Settlement Administrator shall cause to be filed, on behalf of the QSF, all required

federal, state, and local tax returns, information returns and tax withholdings statements in

accordance with the provisions of Treasury Regulation §1.468B-2(k)(1) and Treasury Regulation

§1.468B-2(l)(2)(ii). The Settlement Administrator may, at the expense of the QSF, retain legal

counsel and an independent, certified public accountant to consult with and advise the Settlement

Administrator with respect to the preparation and filing of such materials and the federal, state and

local tax compliance of the QSF.

         Based on the Settlement Administrator’s recommendation and approval by the Parties, the

QSF may be invested in United States Treasury bills, money market funds primarily invested in

the same, or certificates of deposit (CDs), provided that such portions of the QSF as may

reasonably be required to pay current QSF administrative expenses, taxes or disbursements to

Settlement Class Participants or Settlement Class Counsel may be deposited in bank accounts

which are federally insured to the greatest extent practicable. All federal, state, and local taxes

imposed with respect to income earned by, or property of, the QSF, shall be paid from the QSF.

         The Settlement Administrator may amend, either in whole or in part, any administrative

provision of this Section or the trust instrument through which the QSF is established to maintain

the qualification of the QSF pursuant to the above-described authorities provided that the rights

and liabilities of the Parties hereto and the Settlement Class are not altered thereby in any material

respect.

         14.    No Solicitation of Settlement Objections or Exclusions

         The Parties agree to use their best efforts to carry out the terms of this Settlement. At no

time shall either Party or their counsel seek to solicit or otherwise encourage Settlement Class
                                                 22
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 24 of 35 PageID #:620




Members to submit written objections to the Settlement or requests for exclusion from the Class,

or appeal from the Court’s Final Judgment.

         15.    Final Settlement Approval Hearing

         In its preliminary approval order or a related order, the Court shall schedule a final approval

hearing to determine whether to grant final approval of the Settlement Agreement along with the

amount payable for (i) an award to Settlement Class Counsel for attorney fees and litigation

expenses; (ii) the Settlement Administrator’s expenses; and (iii) the Settlement Class

Representatives’ Service Awards. Plaintiffs shall present a Final Approval order to the Court for

its approval. The Final Approval order Plaintiffs present to the Court shall provide that the matter

will be dismissed with prejudice seven (7) days after Plaintiffs file a declaration with the Court

from the Settlement Administrator confirming that Heartland has fully funded the Gross Fund.

         16.    Heartland’s Representations Regarding Biometric Systems

         Heartland represents that since April 24, 2019, Heartland has maintained Biometric

Information Privacy Act consents and policies and has deleted finger scan data for separated

Illinois employees. Specifically, in order to comply with its legal obligations to preserve evidence

for pending lawsuits, Heartland has deleted finger scan data for separated Illinois employees from

its main server and has segregated and maintained such data on a separate server which is not

connected to the internet. Heartland will fully delete such finger scan data for separated Illinois

employees upon the Effective Date of this settlement.

         17.    Venue of Approval

         The Parties will seek approval of this Settlement in the United States District Court for the

Northern District of Illinois, Eastern Division, with their assigned Judge in the Action, currently

Judge Valderrama.



                                                   23
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 25 of 35 PageID #:621




         18.    Heartland’s Legal Fees

         All of Heartland’s own legal fees, costs and expenses incurred in this Action shall be borne

by Heartland.

         19.    Certification of Distribution of Settlement Checks

         The Settlement Administrator shall provide Settlement Class Counsel with an accounting

of the proceeds disbursed, upon request by Settlement Class Counsel. Should Settlement Class

Counsel request such an accounting, Settlement Class Counsel will provide a copy of the

accounting to Heartland’s counsel.

         20.    Attachment(s) and Headings

         The terms of this Settlement Agreement include the terms set forth in the attached

Attachment(s), which are incorporated by this reference as though fully set forth herein. Any

Attachment(s) to this Settlement Agreement are an integral part of the Settlement. The descriptive

headings of any paragraphs or sections of this Agreement are inserted for convenience of reference

only and do not constitute a part of this Settlement Agreement.

         21.    Amendment or Modification

         This Settlement Agreement may be amended or modified only by a written instrument

signed by counsel for all Parties or their successors in interest. Notwithstanding the foregoing, the

Parties agree that any dates contained in this Settlement Agreement may be modified by agreement

of the Parties without Court approval if the Parties agree and cause exists for such modification.

However, the Parties cannot modify deadlines set by the Court without Court approval.

         22.    Entire Agreement

         Upon execution, this Settlement Agreement and any Attachment(s) constitute the entire

agreement among these Parties, and no oral or written representations, warranties or inducements



                                                 24
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 26 of 35 PageID #:622




have been made to any Party concerning this Settlement Agreement or its Attachment(s) other than

the representations, warranties and covenants contained and memorialized in such documents.

         23.    Good Faith Negotiation if the Court Does Not Grant Approval

         If the Court does not grant preliminary or final approval of the Settlement, the Parties will

work together in good faith to address the concerns raised in denying preliminary or final approval.

If the Parties are unable to jointly agree on solutions to address the court’s concerns, then the

Parties shall request the assistance of Judge Denlow or another mediator agreed to by the Parties,

unless the parties agree not to use a mediator. Similarly, if the parties are unable to reach agreement

on the terms of the settlement documents, then the Parties shall request the assistance of Judge

Denlow or another mediator, unless the Parties agree not to use a mediator.

         24.    Authorization to Enter into Settlement Agreement

         Counsel for all Parties warrant and represent they are expressly authorized by the Parties

whom they represent to negotiate this Settlement Agreement and to take all appropriate action

required or permitted to be taken by such Parties pursuant to this Settlement Agreement to

effectuate its terms, and to execute any other documents required to effectuate the terms of this

Settlement Agreement. The Parties and their counsel will cooperate with each other and use their

best efforts to affect the implementation of the Settlement.

         25.    Binding on Successors and Assigns

         This Settlement Agreement shall be binding upon, and inure to the benefit of, the

successors or assigns of the Parties hereto, as previously defined.

         26.    Illinois Law Governs; Change in Law Will Not Invalidate Settlement

         All terms of this Settlement Agreement and the Attachment(s) hereto shall be governed by

and interpreted according to the laws of the State of Illinois. An intervening change in law or court

decision shall not invalidate this Settlement Agreement.
                                                  25
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 27 of 35 PageID #:623




         27.    Counterparts

         This Settlement Agreement may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. Electronic

signatures compliant with the ESIGN Act and signatures transmitted by fax or .pdf shall have the

same effect as an original ink signature.

         28.    This Settlement is Fair, Adequate and Reasonable

         The Parties warrant and represent they have conducted a thorough investigation of the facts

and allegations in the Action. The Parties further represent and warrant that they believe this

Settlement Agreement represents a fair, adequate and reasonable Settlement of this action and that

they have arrived at this Settlement Agreement through extensive arms-length negotiations, taking

into account all relevant factors, present and potential.

         29.    Media Statements

         The Parties shall agree as to a statement that can be made in the event of press or media

inquiries.

         30.    Jurisdiction of the Court

         The Court shall retain jurisdiction with respect to the interpretation, implementation and

enforcement of the terms of this Settlement Agreement and all orders and judgments entered in

connection therewith, and the Parties and their counsel hereto submit to the jurisdiction of the

Court for purposes of interpreting, implementing and enforcing the Settlement embodied in this

Settlement Agreement and all orders and judgments entered in connection therewith.

         31.    Cooperation and Drafting

         Each of the Parties has cooperated in the drafting and preparation of this Settlement

Agreement. Hence, in any construction made to this Settlement Agreement, the same shall not be

construed against any of the Parties.

                                                 26
15132937v.1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 28 of 35 PageID #:624




         32.    Invalidity of Any Provision

         Before declaring any provision of this Settlement Agreement invalid, the Court shall first

attempt to construe the provisions valid to the fullest extent possible consistent with applicable

precedents so as to define all provisions of this Settlement Agreement valid and enforceable.

         33.    Circular 230 Disclaimer

         Each Party to this Settlement Agreement acknowledges and agrees that (1) no provision of

this Settlement Agreement, and no written communication or disclosure between or among the

Parties or their attorneys and other advisers regarding this Settlement Agreement, is or was

intended to be, nor shall any such communication or disclosure constitute or be construed or be

relied upon as, tax advice within the meaning of United States Treasury Department Circular 230

(31 CFR Part 10, as amended); (2) each Party (A) has relied exclusively upon his, her or its own,

independent legal and tax advisers for advice (including tax advice) in connection with this

Settlement Agreement, (B) has not entered into this Settlement Agreement based upon the

recommendation of any Party or any attorney or advisor to any other Party, and (C) is not entitled

to rely upon any communication or disclosure by any attorney or adviser to any other Party to

avoid any tax penalty that may be imposed on that Party; and (3) no attorney or adviser to any

other Party has imposed any limitation that protects the confidentiality of any such attorney’s or

adviser’s tax strategies (regardless of whether such limitation is legally binding) upon disclosure

by the acknowledging party of the tax treatment or tax structure of any transaction, including any

transaction contemplated by this Settlement Agreement.




                                                 27
15132937v.1
Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 29 of 35 PageID #:625



         04/12/2021




                                Lamont Davis




         04/08/2021




                                Nakea Blount




          04/09/2021




                                Shamikkah Slaughter
Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 30 of 35 PageID #:626




     ATTACHMENT
          A
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 31 of 35 PageID #:627




                       NOTICE OF CLASS ACTION SETTLEMENT
       Davis v. Heartland Employment Services, LLC, Case No. 1:19-cv-00680 (N.D. Ill.)

       1.      Introduction
A federal court in Chicago preliminarily approved a class action settlement in the lawsuit Davis
v. Heartland Employment Services, LLC, 1:19-cv-00680 (the “Lawsuit”).
The Court has approved this Notice to inform you of your rights in the settlement. As described
in more detail below, you may:
       (1) request a settlement payment and give up certain legal claims you have;
       (2) exclude yourself from the settlement, not receive a settlement payment and not give
           up any legal claims;
       (3) object to the settlement; or
       (4) do nothing, not receive a settlement payment, and give up certain legal claims you
           have.
Before any money is paid, the Court will decide whether to grant final approval of the settlement.
       2.      What Is this Lawsuit About?
This Lawsuit is about whether Heartland Employment Services, LLC (“Heartland”) violated the
the Illinois Biometric Information Privacy Act (“BIPA”). BIPA prohibits private companies from
capturing, obtaining, storing, transferring, and/or using an individual’s biometric identifiers
and/or biometric information, including a fingerprint or identifying information based on a
fingerprint, without first providing an individual with certain written disclosures and obtaining
written consent. The Lawsuit alleges that Heartland violated BIPA by collecting fingerprint data
from its employees in Illinois through its biometric timekeeping system without first providing
written notice or obtaining written consent. The Lawsuit also alleges that Heartland did not
timely destroy fingerprint data for employees after they stopped working for Heartland. Finally,
the Lawsuit alleges that Heartland disclosed fingerprint data to its timekeeping vendor without
consent.

Heartland denies the allegations in the Lawsuit and denies any violation of the law. Heartland
maintains, among other things, that: the collected data does not fall within BIPA; there never was
any data breach; and there never was any risk of a data breach.

Both sides agreed to the settlement to resolve the Lawsuit. The Court did not decide whether
Heartland violated the law.

You can learn more about the Lawsuit by contacting the settlement administrator, Analytics
Consulting LLC, at 1-xxx-xxx-xxxx, or Settlement Class Counsel, Werman Salas P.C., at (312)
419-1008, or The Fish Law Firm, P.C. at (630) 355-7590. You may also review the Settlement
Agreement     and     related   case     documents      at   the    settlement     website:
www.HeartlandFingerScanSettlement.com




                                                1
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 32 of 35 PageID #:628




       3.      Who Is Included in the Settlement?
The settlement includes all current and former Heartland employees in Illinois, including those
who worked at HCR ManorCare, Arden Courts, and Heartland Healthcare locations, who used a
fingertip scanner to clock in and out between December 18, 2013 and April 23, 2019, excluding
those persons subject to individual arbitration agreements who did not opt-out of those
arbitration agreements (“Settlement Class” or “Settlement Class Members”).

There are an estimated 10,836 Settlement Class Members.

       4.      What does the Settlement Provide?
The class action settlement provides for a total payment of $5,418,000.00 that Heartland has
agreed to pay to settle the claims of Settlement Class Members. Subject to Court approval, the
gross settlement fund shall be reduced by the following: (1) an award of up to one third of the
total settlement for Settlement Class Counsel’s attorney fees (estimated to be $1,806,000) and
litigation costs (not to exceed $55,000); (2) Service Awards of $10,000 each to the three
Settlement Class Representatives; and (3) the Settlement Administrator’s costs of up to $75,000.
Following these reductions, the remaining amount shall be the net settlement fund which shall be
distributed equally to Settlement Class Members who timely return valid claim forms
(“Settlement Class Participants”).

The amount of money each Settlement Class Participant will receive will depend on the number
of Settlement Class Members who timely return valid claim forms. For example, if 50% of the
estimated 10,836 Settlement Class Members submit valid timely claim forms, the Parties
estimate you will receive a payment in the approximate amount of $640.

Unless you exclude yourself from the settlement as explained below, you will give up all claims
reasonably arising out of allegations in the Second Amended Class Action Complaint in this
lawsuit, including allegations that Heartland improperly collected, stored, disclosed, or used
Illinois employees’ biometric identifiers and information obtained from its time clocks, including
but not limited to claims arising under the Biometric Information Privacy Act, and all other
federal, state, and local law, including the common law, as well as related claims for liquidated
damages, penalties, attorneys’ fees and costs, expenses, and interest. The full release of claims is
set forth in the Settlement Agreement.
       5.      What Are Your Options?
(1) Request a settlement payment. If you want to receive a settlement payment, you must
complete and submit online, or postmark and mail for return, a claim form by Insert date 90
days from Notice distribution. You may return your claim form in the accompanying pre-paid
envelope. Or you may also complete and submit a claim form online through the settlement
website: www.HeartlandFingerScanSettlement.com. If you are a Settlement Class Member and
you timely return a completed and valid claim form, and if the Court grants final approval of the
settlement, you will receive a check or an electronic payment, depending on which method of
payment you select on the claim form. If required by law, you may also be sent a 1099 tax
reporting form.

                                                 2
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 33 of 35 PageID #:629




(2) Exclude yourself from the settlement and receive no money. If you do not want to be
legally bound by the settlement, you must exclude yourself from the settlement by Insert date
90 days from Notice distribution. If you do this, you will NOT get a settlement payment. To do
so, you must mail or email your written request for exclusion to the Settlement Administrator
(contact information below). Your written request for exclusion must include your full name,
address, telephone number, the last four digits of your Social Security Number, a statement that
you wish to be excluded from the settlement, and it must be signed by you. If you exclude
yourself, you will not receive money from this settlement, but you will keep your legal rights
regarding any claims that you may have against Heartland and the other Released Parties.
(3) Object to the Settlement. You may object to the settlement by Insert date 90 days from
Notice distribution. If you want to object to the settlement, you must mail or email a written
objection to the Settlement Administrator (contact information below), which includes your full
name, address, telephone number, the last four digits of your Social Security Number, the
grounds for the objection, and copies of any other documents that you wish to submit in support
your objection. Any objection must also be personally signed by you. If you exclude yourself
from the settlement, you cannot file an objection.
(4) Do Nothing. You may choose to do nothing. If you do nothing, you will receive no money
from the settlement, but you will still be bound by all orders and judgments of the Court. You
will not be able to file or continue a lawsuit against the Released Parties regarding any legal
claims arising out of allegations in the Second Amended Class Action Complaint.
       6.     How do I update my Contact Information?
You must notify the Settlement Administrator of any changes in your mailing address so that
your settlement award, should you request one, will be sent to the correct address. To update
your address, contact the Settlement Administrator, listed below.

       7.     Who Are the Attorneys Representing the Class and How Will They Be Paid?
The Court has appointed Settlement Class Counsel, identified below, to represent Settlement
Class Members in this settlement. Settlement Class Counsel will request one-third of the total
settlement amount as attorney fees plus reimbursement of their costs. You may review
Settlement Class Counsel’s request for attorney fees and costs at the settlement website,
www.HeartlandFingerScanSettlement.com, after Insert date 60 days from Notice distribution.
You will not have to pay Settlement Class Counsel from your settlement award or otherwise.
You also have the right to hire your own attorney at your own expense.
             Douglas M. Werman                                    David Fish
            Zachary C. Flowerree                                Mara Baltabols
             Werman Salas P.C.                              The Fish Law Firm, P.C.
         77 West Washington Street                            200 East Fifth Ave.
                 Suite 1402                                        Suite 123
              Chicago, IL 60602                               Naperville, IL 60563
               (312) 419-1008                                   (630) 355-7590
      HeartlandSettlement@flsalaw.com                       admin@fishlawfirm.com




                                               3
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 34 of 35 PageID #:630




       8.       When is the Final Approval Hearing?
The Court will hold a hearing in this case on Insert date and time from preliminary approval
order, to consider, among other things, (1) whether to finally approve the settlement; (2) a
request by the lawyers representing all class members for an award of no more than one-third of
the settlement as attorney fees (estimated to be $1,806,000.00) plus litigation costs (not to exceed
$55,000); and (3) a request for Service Awards of $10,000.00 each for Settlement Class
Representatives Lamont Davis, Nakea Blount, and Shamikkah Slaughter; and (4) a request for up
to $75,000.00 to the Settlement Administrator. You may appear at the hearing, but you are not
required to do so.

Seven days before the final approval hearing, the Settlement Administrator will post on the
Settlement website whether the final approval hearing will be held by telephone or in person
(and will provide phone number or courtroom information).

If you have any questions or for more information, contact the Settlement Administrator or
Settlement Class Counsel at:

            Settlement Administrator                       Settlement Class Counsel
            Analytics Consulting LLC                           Douglas M. Werman
                  Address Line 1                              Zachary C. Flowerree
                  Address Line 2                               Werman Salas P.C.
                Telephone Number                       77 West Washington Street, Ste. 1402
                  Email address                                 Chicago, IL 60602
                                                                 (312) 419-1008
                                                        HeartlandSettlement@flsalaw.com

                                                                    David Fish
                                                                  Mara Baltabols
                                                              The Fish Law Firm, P.C.
                                                                200 East Fifth Ave.
                                                                     Suite 123
                                                                Naperville, IL 60563
                                                                  (630) 355-7590
                                                              admin@fishlawfirm.com




PLEASE DO NOT CONTACT THE COURT OR HEARTLAND ABOUT THIS
SETTLEMENT.


                                                 4
 Case: 1:19-cv-00680 Document #: 119-1 Filed: 04/16/21 Page 35 of 35 PageID #:631




                                       CLAIM FORM
            (FILL OUT THIS OR SUBMIT ONLINE TO RECEIVE A PAYMENT)
         Davis v. Heartland Employment Services, LLC, Case No. 1:19-cv-00680 (N.D. Ill.)

To receive a settlement payment, your completed Claim Form must be submitted online or
postmarked and mailed to the Settlement Administrator on or before Insert date 90 days from
Notice distribution.
You can return a completed Claim Form by U.S. mail in the pre-paid envelope that was mailed
to you or submit a claim electronically at the settlement website:
www.Heartland FingerScanSettlement.com.
You will only receive a settlement payment if you timely return this Claim Form and the Court
grants final approval of the settlement.
By signing below, you affirm that you are a member of the Settlement Class as defined by
Section 3 of the Notice of Class Action Settlement.

Printed Name:                                 Signature:

Date:                                         Phone Number:

Street Address:                               City:

State:      Zip Code:                         Email:


Insert Settlement Administrator’s Contact Information


                                How I Wish to Receive Payment

Please check one of the boxes below to indicate how you would like to receive your settlement
payment. If you indicate “electronic payment,” instructions will be emailed to you for how to
receive payment. If you do not make a selection, you will be mailed a physical check to the
address identified above.

   □ Electronic payment
   □ A physical check by mail




                                               5
